

113 HR 3940 IH: Natural Gas Long Haul Truck Competitiveness Act of 2014
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3940IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2014Mr. Graves of Missouri (for himself and Mr. Terry) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to weight limitations for natural gas vehicles, and for other purposes.1.Short titleThis Act may be cited as the Natural Gas Long Haul Truck Competitiveness Act of 2014.2.Weight limitations for natural gas vehiclesSection 127 of title 23, United States Code, is amended by adding at the end the following:(j)Natural gas vehiclesNot later than 90 days after the date of enactment of this subsection, the Secretary shall issue regulations to allow a vehicle, if operated by an engine fueled primarily by natural gas, to exceed any vehicle weight limit under this section by an amount that is equal to—(1)the weight of the vehicle attributable to the natural gas tank and fueling system carried by such vehicle; less(2)the weight of a comparable diesel tank and fueling system..